Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the
case.

ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

JEFFREY E. STRATMAN                             GREGORY F. ZOELLER
Aurora, Indiana                                 Attorney General of Indiana

                                                AARON J. SPOLARICH
                                                Deputy Attorney General
                                                Indianapolis, Indiana
                                                                                 FILED
                                                                              Sep 28 2012, 9:40 am

                              IN THE
                                                                                      CLERK
                    COURT OF APPEALS OF INDIANA                                     of the supreme court,
                                                                                    court of appeals and
                                                                                           tax court




NATHAN HAAS,                                    )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )        No. 15A01-1203-CR-109
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                    APPEAL FROM THE DEARBORN CIRCUIT COURT
                        The Honorable James D. Humphrey, Judge
                             Cause No. 15C01-0208-FA-2



                                    September 28, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


BROWN, Judge
        Nathan Haas appeals the revocation of his probation and the reinstatement of his

previously suspended sentence. Haas raises two issues, which we revise and restate as:

        I.        Whether the evidence is sufficient to support the revocation of
                  Haas’s probation; and

        II.       Whether the trial court abused its discretion in ordering that Haas
                  serve his previously suspended sentence.

We affirm.

        The facts most favorable to the revocation follow. In January 2003, Haas pled

guilty to conspiracy to commit burglary as a class B felony and was sentenced to twenty

years imprisonment.1 See Haas v. State, 849 N.E.2d 550, 552 (Ind. 2006). On appeal,

the Indiana Supreme Court remanded the case to the trial court for re-sentencing

proceedings due to the trial court’s findings as to certain invalid aggravators. See id. at

556. On remand, pursuant to an agreement between Haas and the State as to aggravating



        1
            The Indiana Supreme Court’s recitation of the facts of the case states in part:

                On the night of August 5, 2002, Nathan Haas and three others (David Fields,
        Mike Green, and Bryan Allen) went to the residence of Judith and Larry Pohlgeers with
        burglary in mind. Green and Fields broke into the home through a back door, and
        attacked the Pohlgeers, hitting the elderly couple several times with a pipe brought along
        by Fields. Green and Fields searched a dresser in the Pohlgeers’ bedroom before leaving
        the house. Haas and Allen watched the burglary from the back door but did not enter the
        home.

                The police investigation eventually focused on Haas and Green, partly because
        the police learned that the two had participated in a previous, unreported burglary of the
        home in 2000 during which money was stolen from the same dresser searched in the
        August 2002 burglary. Haas admitted his involvement in the 2002 burglary to the police,
        and the State charged him with burglary, two counts of aggravated battery, and
        conspiracy to commit burglary.

                On January 10, 2003, Haas pled guilty to an amended conspiracy charge as a
        class B felony in exchange for having the other charges dropped. . . .

Haas v. State, 849 N.E.2d 550, 552 (Ind. 2006).
                                                        2
factors, the trial court sentenced Haas to twenty years with ten years suspended to

probation.

      On December 20, 2011, the State filed a notice of probation violation alleging that

Haas had committed new criminal offenses. On February 13, 2012, the court held a

hearing on the alleged probation violation at which the State presented evidence

including the testimony of Haas’s probation officer and Sunman Police Lieutenant David

Bruns. Haas’s probation officer testified that Haas was released from the Department of

Correction (the “DOC”) on February 12, 2007, and began his ten years of probation that

day. The probation officer further testified that new charges of burglary as a class C

felony and receiving, retaining or disposing of stolen property as a class D felony had

been filed against Haas in Ripley County, Indiana, under cause number 69C01-1112-FC-

31 (“Cause No. 31”).

      Lieutenant Bruns testified that he investigated the theft of a set of rings from a

storage unit in Ripley County, Indiana, which had been rented by Lora Gaylord and

Steven McKitterick. Lieutenant Bruns testified that McKitterick visited the storage unit

on November 23, 2011, after being away for two weeks and discovered that the lock had

been removed, the unit was open, and the rings were missing. One of the missing rings

was Gaylord’s 1995 class ring which included an engraving of her maiden name.

Lieutenant Bruns testified that Haas had been renting a storage unit directly around the

corner from the unit rented by Gaylord and McKitterick. Lieutenant Bruns learned from

law enforcement in Harrison, Ohio, that a sale of a large amount of rings had been made

to Ellson’s Jewelry in Harrison. As part of the transaction, Ellson’s Jewelry had retained

                                            3
a photocopy of the driver’s license of the person who sold the rings and recorded a

description of the items. Lieutenant Bruns identified Haas from the copy of his driver’s

license retained by Ellson’s Jewelry, and Gaylord identified the rings which had been

sold by Haas to Ellson’s Jewelry as the items that had been taken from the storage unit.

The trial court heard arguments regarding the evidence of the alleged violation, found

that Haas violated the terms of his probation, revoked Haas’s probation, heard arguments

regarding sanctions, and ordered Haas to serve his previously suspended sentence of ten

years in the DOC.

                                            I.

      The first issue is whether the evidence is sufficient to support the revocation of

Haas’s probation. A probation revocation hearing is civil in nature, and the State need

only prove the alleged violations by a preponderance of the evidence. Cox v. State, 706

N.E.2d 547, 551 (Ind. 1999), reh’g denied. We will consider all the evidence most

favorable to supporting the judgment of the trial court without reweighing that evidence

or judging the credibility of witnesses. Id. If there is substantial evidence of probative

value to support the trial court’s conclusion that a defendant has violated any terms of

probation, we will affirm its decision to revoke probation. Id. The violation of a single

condition of probation is sufficient to revoke probation. Wilson v. State, 708 N.E.2d 32,

34 (Ind. Ct. App. 1999).

      Haas argues that the new offenses were alleged to have been charged in Ripley

County, Indiana, that the only evidence of any alleged crime occurred in Harrison,

Hamilton County, Ohio, and that the only evidence on that issue is Officer Bruns’s

                                            4
testimony that Haas looked like the person identified by the driver’s license retained by

the jewelry store owner. Haas further argues that no evidence was presented that he

knew the rings were stolen, that the fact that Haas was allegedly renting a storage unit

near the one that suffered a break-in is not sufficient evidence that he was the one

responsible for the break-in, and that there is very limited circumstantial evidence

concerning how the stolen rings might have come into Haas’s possession. The State

argues that the evidence is sufficient to sustain the revocation of Haas’s probation, that

Haas rented a storage unit around the corner from the unit in Ripley County, Indiana,

belonging to Gaylord, that Gaylord was able to identify the rings Haas sold in Harrison,

Ohio, as those which were stolen from her storage unit, and that Officer Burns made an

in-court identification of Haas as the person whose driver’s license had been copied at the

jewelry store.

       The requirement that a probationer obey federal, state, and local laws is

automatically a condition of probation by operation of law. Williams v. State, 695

N.E.2d 1017, 1019 (Ind. Ct. App. 1998); Ind. Code § 35-38-2-1(b) (“If the person

commits an additional crime, the court may revoke the probation.”).           “A criminal

conviction is prima facie evidence of a violation and will alone support a revocation of

probation.” 695 N.E.2d at 1019.

       When, as here, the alleged probation violation is the commission of a new crime,

the State does not need to show that the probationer was convicted of a new crime.

Whatley v. State, 847 N.E.2d 1007, 1010 (Ind. Ct. App. 2006). The allegation that a

probationer has violated probation “only has to be proven by a preponderance of the

                                            5
evidence.” Id. In other words, the evidence need only show that it is more likely true

than not true that Haas engaged in criminal activity. See Demmond v. State, 333 N.E.2d

922, 923-924, 166 Ind. App. 23, 25 (Ind. Ct. App. 1975). The trial court needs only to

find that there was probable cause to believe that Haas violated a criminal law. Whatley,

847 N.E.2d at 1010.

       The record reveals that Haas sold a set of rings to a jewelry store in Harrison,

Ohio, which had been taken from the storage unit that had been rented by Gaylord and

McKetterick in Ripley County, Indiana. The State presented evidence of Haas’s identity

as the seller, the fact that the items sold to the jewelry store belonged to Gaylord, that the

lock on the storage unit had been removed, and that Haas had rented a storage unit

directly around the corner from the one rented by Gaylord and McKetterick. Based upon

the record, we conclude that the evidence presented during the probation revocation

hearing was sufficient to prove by a preponderance of the evidence that Haas violated his

probation by committing the unrelated criminal offense charged in Cause No. 31. Haas

effectively asks this court to reconsider the credibility of the witnesses and to reweigh the

evidence, which we cannot do. See Cox, 706 N.E.2d at 551.

                                             II.

       The next issue is whether the court abused its discretion in ordering that Haas

serve the entirety of his previously suspended sentence in the DOC. Haas argues that he

received the maximum punishment of ten years that he could receive for the probation

revocation and that, although criminal history is a factor for the court to consider, the

court failed to consider Haas’s employment, the fact that he cared for his family and the

                                              6
hardship a ten-year sentence would create for his dependents, and the lack of any other

probation violations or criminal involvement for more than four years. The State argues

that Haas committed a violent burglary in 2000 in which two elderly victims were

bludgeoned with a pipe, that Haas’s juvenile history includes four adjudications of theft,

and that, with the current probation violation, Haas stole the property of another for the

fifth time.   The State also argues that the continual burglaries and thefts by Haas

throughout his life demonstrates that the court properly ordered the execution of his

previously suspended sentence.

       At the time of Haas’s violations and the probation revocation hearing, Ind. Code §

35-38-2-3(g) set forth a trial court’s sentencing options if the trial court finds a probation

violation and provided:

       If the court finds that the person has violated a condition at any time before
       termination of the period, the court may impose one (1) or more of the
       following sanctions:

              (1)    Continue the person on probation, with or without
                     modifying or enlarging the conditions.

              (2)    Extend the person’s probationary period for not more
                     than one (1) year beyond the original probationary
                     period.

              (3)    Order execution of all or part of the sentence that was
                     suspended at the time of initial sentencing.

Ind. Code § 35-38-2-3(g) (subsequently amended by Pub. L. 147-2012 (eff. Jul. 1, 2012)

(amending Ind. Code § 35-38-2-3 and setting forth the contents of subsection (g) under

subsection (h)). This provision permits judges to sentence offenders using any one of or



                                              7
any combination of the enumerated options. Prewitt v. State, 878 N.E.2d 184, 187 (Ind.

2007).

         The Indiana Supreme Court has held that a trial court’s sentencing decisions for

probation violations are reviewable using the abuse of discretion standard. Id. at 188.

The Court explained that “[o]nce a trial court has exercised its grace by ordering

probation rather than incarceration, the judge should have considerable leeway in

deciding how to proceed” and that “[i]f this discretion were not afforded to trial courts

and sentences were scrutinized too severely on appeal, trial judges might be less inclined

to order probation to future defendants.” Id. An abuse of discretion occurs where the

decision is clearly against the logic and effect of the facts and circumstances. Id. (citation

omitted). As long as the proper procedures have been followed in conducting a probation

revocation hearing, “the trial court may order execution of a suspended sentence upon a

finding of a violation by a preponderance of the evidence.” Goonen v. State, 705 N.E.2d

209, 212 (Ind. Ct. App. 1999).

         The record reveals that Haas, by a preponderance of the evidence and for the

purposes of revocation, committed new offenses related to breaking into a storage unit

and selling a number of items to a jewelry store while on probation. Further, in addition

to his involvement in the 2002 burglary, for which he ultimately received a sentence of

twenty years with ten years suspended, Haas participated in an unreported burglary in

2000 and, according to the testimony of his probation officer, has a juvenile history

which includes the unauthorized use of a motor vehicle and theft in Hamilton County,

Ohio in 2000; conversion and run away involving his mother’s vehicle in Dearborn

                                              8
County, Indiana in June 2000; theft in Hamilton County, Ohio in June 2000; battery in

Ripley County, Indiana in December 2000; and theft in Hamilton County, Ohio in June

2001.

        Given the circumstances as set forth above and in the record, we cannot say that

the court abused its discretion in ordering Haas to serve his previously suspended

sentence of ten years. See Milliner v. State, 890 N.E.2d 789, 793 (Ind. Ct. App. 2008)

(holding that the trial court did not abuse its discretion in reinstating the probationer’s

entire previously suspended sentence), trans. denied.

        For the foregoing reasons, we affirm the trial court’s revocation of Haas’s

probation and order that Haas serve his previously suspended sentence in the DOC.

        Affirmed.

FRIEDLANDER, J., and PYLE, J., concur.




                                            9